Citation Nr: 0028544	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial, compensable rating for left 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from March 1962 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Boise Regional 
Office (RO) March 1999 rating decision which granted service 
connection for left ear hearing loss, assigning it a 
noncompensable rating, and denied service connection for 
right ear hearing loss and entitlement to permanent and total 
disability rating for nonservice-connected pension purposes.  
During the pendency of this appeal, the claims file was 
transferred to the Reno RO which now has jurisdiction of the 
case.

Appellate consideration of entitlement to a compensable 
rating for left ear hearing loss and nonservice-connected 
pension is held in abeyance pending completion of the 
development requested in the remand below.


FINDING OF FACT

The veteran had prolonged exposure to aircraft noise in 
service, and the evidence indicates that his current right 
ear hearing loss is likely the result of such in-service 
noise exposure.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his right ear hearing loss developed as a result of noise 
exposure in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131(West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  Chronicity under 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  A lay person is competent to testify only 
as to observable symptoms; he or she is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic diagnosed disability.  Falzone 
v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a normal hearing 
in the right ear on service entrance medical examination in 
March 1962 (auditory thresholds in the frequencies 500, 
1,000, 2,000, and 4,000 Hertz ranged from 10 to 15 decibels).  
On annual audiological examination in February 1965, it was 
indicated that he had 2 years and 5 months of in-service 
noise exposure working on a flight line and in a hangar shop 
but, on examination of right ear hearing, auditory thresholds 
in the pertinent measured frequencies ranged from 5 to 15 
decibels.  On service separation medical examination in 
February 1966, high frequency hearing loss was diagnosed; 
right ear auditory thresholds in the pertinent measured 
frequencies were all 15 decibels with the exception of a 20-
decibel loss at 3,000 Hertz.  

Medical records from the Deaconess Medical Center (DMC) in 
February 1984 document treatment for symptoms and impairment 
unrelated to the claimed hearing loss.  

VA medical records from August to October 1998 document 
intermittent treatment for symptoms and impairment including 
a "many-year history" of bilateral ear impairment 
(including drainage, recurrent tinnitus, and impaired 
hearing).  During treatment, the veteran reported a history 
of aircraft noise exposure in service and, on examinations, 
hearing loss (bilaterally) was diagnosed.  

On VA audiological examination in January 1999, including a 
review of the claims file, the veteran reported prolonged 
exposure to aircraft noise in service, noting that he also 
had exposure to occupational noise during post-service 
employment.  On examination, right ear auditory thresholds at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz were 65, 65, 70, 
95, and 65 decibels respectively; speech recognition ability 
using the Maryland CNC test in that ear was 96 percent 
correct.  Moderate to profound mixed hearing loss was 
diagnosed.  

On VA general medical examination in January 1999, the 
veteran reported, in pertinent part, a many years history of 
impaired hearing.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for right ear hearing loss.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired 
hearing will be considered to be a disability  for VA service 
connection compensation purposes when the auditory threshold 
level in any of the frequencies 500, 1,000, 2,000, 3,000 and 
4,000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (1999).  

In this case, hearing loss disability involving the right ear 
was not diagnosed during the veteran's active service period, 
yet his service medical records indicate that he had 
prolonged aircraft-noise exposure in service (based on such 
exposure and manifestation of hearing loss disability in the 
left ear during service, he was awarded service connection 
for left ear hearing loss by RO decision in March 1999).  
During his active service period, the right ear hearing 
acuity underwent some deterioration and, during VA medical 
treatment in 1998 and thereafter, right ear hearing loss (of 
long duration) was diagnosed.  

Overall, there is a clear diagnosis of a right ear hearing 
loss disability, the veteran is shown to have been exposed to 
hazardous noise from aircraft during service, and the 
evidence indicates that his hearing loss is likely the result 
of in-service noise exposure.  Resolving the benefit of the 
doubt in his favor, the veteran prevails as to this claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The veteran's claim for a compensable rating for left ear 
hearing loss is well grounded, Murphy, 1 Vet. App. 78, as it 
stems from the rating initially assigned by the RO at the 
time of the March 1999 grant of service connection.  Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Although the most recent VA audiological examination was 
performed in January 1999, the Board is of the opinion that 
another thorough examination is warranted in this case as the 
veteran is now service-connected for bilateral hearing loss.

Moreover, during the pendency of this appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are rated were amended, effective June 10, 1999.  
38 C.F.R. § 4.85 et seq. (64 Fed. Reg. 25,202-10).  As the 
most recent statement of the case was issued in May 1999, it 
is apparent that the RO did not have opportunity to evaluate 
the veteran's claim under the newly-amended regulation, of 
which the version most favorable to him must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
further development of the medical evidence, to comply with 
the recently amended criteria, is required.

The veteran's claim for nonservice-connected pension is well 
grounded, as it is plausible and capable of substantiation.  
Murphy, 1 Vet. App. 78.  This is based on his assertion that 
all his disabilities render him unemployable.  Proscelle v. 
Derwinski , 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in developing the claim, to 
include a thorough contemporaneous VA examination.  Hyder, 
1 Vet. App. 221.  

In this case, a VA general medical examination was performed 
(in conjunction with the examiner's review of the claims 
file) in January 1999 and, on examination, left ankle 
arthralgia and low back pain were diagnosed; such 
disabilities were rated by the RO for nonservice-connected 
pension purposes, as evidenced by the March 1999 rating 
decision (here on appeal) and May 1999 statement of the case.  

Subsequently, in June 1999, the veteran submitted to the RO 
clinical records from DMC, documenting treatment in February 
1984 due to significant head trauma resulting in skull 
fracture and cerebral contusion.  In a letter received by the 
RO in May 1999 (after the statement of the case was issued), 
his former spouse stated that he had a long history of 
psychiatric/psychological impairment since his head injury.

Based on the submission of the aforementioned evidence, 
indicating the presence of additional disability which was 
not considered on VA general medical examination in January 
1999, the veteran was scheduled to appear for further VA 
medical examinations in July 1999 (notice of which was mailed 
to his address of record on June 29, 1999).  An August 1999 
computer-generated print-out from a VA facility indicates 
that he did not subject himself to such examinations; 
reportedly, he moved to Nevada and provided a new address of 
his residence there.  Thereafter, he was scheduled for 
another VA medical examination in Reno, but his notification 
letter was apparently returned to the VA facility as 
undeliverable; an October 1999 report of contact with the 
veteran's accredited representative indicated a lack of 
knowledge regarding his current address.

It is the veteran's burden to keep VA apprised of his 
whereabouts.  If he does not do so, there is no duty on the 
part of VA to turn up heaven and earth to find him.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty of VA 
to assist is not always a one-way street; the veteran has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must be 
prepared to meet his obligations by cooperating with the 
efforts of VA to provide an adequate medical examination and 
submitting to VA all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).

Nevertheless, as the evidence of record is clearly inadequate 
for a fully informed resolution of this appeal, and a new 
rating decision assigning a disability rating for each of the 
veteran's claimed disabilities has not been issued following 
receipt of additional medical records discussed above, the 
Board believes that the veteran should be given one more 
opportunity to appear for VA medical examination.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
and any other disability since service.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should then be afforded 
another VA audiological examination to 
determine the current severity of his 
service-connected bilateral hearing 
loss.  When scheduling the examination, 
he must be notified (at his current 
address) of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to him 
must be included in the claims folder.  
The claims folder and the information 
necessary for the examiner to make 
findings concerning the rating of the 
service-connected hearing loss in 
accordance with the new criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) should be provided the 
examiner for review in conjunction with 
the examination; the examination report 
should reflect a review of the claims 
file.  

3.  The RO should then review the 
veteran's claim for increased rating for 
bilateral hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs 
(38 C.F.R. § 4.85 et seq.), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

4.  The RO should schedule the veteran 
for another VA general medical 
examination to identify all disabilities 
that he now has and the extent of any 
functional impairment caused thereby.  
When scheduling the examination, the 
veteran must be notified (at his current 
address) of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b).  A copy of the 
notification letter to him must be 
included in the claims folder.  Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of an affected part should be 
accomplished, and copies of any such 
results placed in the claims folder.  
The claims folder must be provided the 
examiner for review in conjunction with 
the examination.  The examiner should be 
requested to provide an opinion on the 
severity (e.g., slight, mild, moderate, 
severe, complete) of the functional 
limitation for work caused by the 
combined effect of all disabilities 
noted.  38 C.F.R. § 4.10 (1999).  The 
findings of the examiner should be set 
forth in the examination report and a 
complete rationale provided for any 
opinion expressed by the examiner.

5.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 
(1992).  The RO should assess the 
history of his disabilities and the 
effect of pain (where appropriate).  A 
determination should be made as to 
whether any disability is the result of 
the veteran's willful misconduct.  The 
issue should then be considered under 
the two-prong test enunciated in Brown 
v. Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1999), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1999).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1999).

6.  The RO should carefully review the 
examination reports and the other 
development requested above, to ensure 
compliance with this remand.  If any 
development requested is not 
accomplished, remedial action should be 
taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 



